Name: 98/595/EC: Commission Decision of 13 October 1998 concerning the application for a compulsory beef labelling system in France and Belgium (notified under document number C(1998) 3050) (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  animal product
 Date Published: 1998-10-23

 Avis juridique important|31998D059598/595/EC: Commission Decision of 13 October 1998 concerning the application for a compulsory beef labelling system in France and Belgium (notified under document number C(1998) 3050) (Only the French and Dutch texts are authentic) Official Journal L 286 , 23/10/1998 P. 0055 - 0055COMMISSION DECISION of 13 October 1998 concerning the application for a compulsory beef labelling system in France and Belgium (notified under document number C(1998) 3050) (Only the French and Dutch texts are authentic) (98/595/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular Article 19(5) thereof,Whereas Article 19(4) of Regulation (EC) No 820/97 provides for the possibility for Member States where there is a sufficiently developed identification and registration system for bovine animals to impose, before 1 January 2000, a compulsory labelling system for beef from animals born, fattened and slaughtered on their territory;Whereas France and Belgium have applied to the Commission for approval for a compulsory beef labelling system in accordance with paragraph 5 of this provision;Whereas they have demonstrated that they have a sufficiently developed identification and registration system for bovine animals,HAS ADOPTED THIS DECISION:Article 1 The French and Belgian requests, for the introduction of a compulsory labelling system for beef from animals born, fattened and slaughtered on their territory, are approved in accordance with Article 19(5) of Regulation (EC) No 820/97.Article 2 This Decision is addressed to the French Republic and the Kingdom of Belgium.Done at Brussels, 13 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7. 5. 1997, p. 1.